Haskell, J.
The learned brief of the appellee’s counsel makes it clear that sei’viee of the reasons of appeal upon the attorney of a party, in the probate court, cannot work a compliance with the provisions of the statute, R. S., c. 63, § 24, that require the same to be made upon the party.
More mischief is likely7 to come from allowing service in such cases to be made upon the attorney, in a court where appearances are often not entered of record, than convenience; especially, as R. S., c. 63, § 25, provides ample remedy, when service upon the party cannot be made in season to comply with the statute, or fails from mistake without fault.

Exceptions overruled.

Peters, C. J., Walton, Libbey and Foster, JJ., concurred.